OPINION

Per Curiam:

This appeal, which is in progress, is from a judgment decreeing-that appellant (plaintiff below) “takes nothing by way of its complaint.”
*415Respondents have neither filed their answering brief within the time prescribed by NRAP 31(a), nor have they offered any explanation for their failure to do so.
Under these circumstances, and for the same reasons stated in, and on the authority of, Kitchen Factors, Inc. v. Brown, 91 Nev. 308, 535 P.2d 677 (1975), we, sua sponte, elect to treat respondents’ unexcused and unexplained dereliction as a confession of error.
Accordingly, we reverse and remand for further proceedings. In accord with NRS 18.060 appellant will be allowed its costs on appeal, upon the proper filing of a cost bill.